DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11 and 22-24 are objected to because of the following informalities:  
In claim 11, line 18 “pole stationary-mounted” should be amended to read “pole is stationary-mounted,” for clarity;
In clam 11, line 24, “allows fluid” should be amended to read, “allows the fluid,” for clarity;
In claim 11 line 29, “a longitudinal axis” should be amended to read, “the longitudinal axis,” for clarity;
In claim 23, line 2, “the fluid channel” should be amended to read “the at least one fluid channel,” for clarity. The same objection applies to additional instances of the limitation;
Claims 22-24 are indicated as “Currently Amended.” However, the claims are new, and should therefore be indicated as such, for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the valve needle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a valve needle” in line 5. The limitation appears to be an improper double inclusion of the previously recited valve needle.
In claim 11, the limitation “the first end face and the second end face are respectively on the first stop element and the second stop element” is unclear, as it appears to put forth the end faces being on the valve needle. The limitation has been interpreted to put forth the first and second stop elements interacting with the first and second end face.
In claim 11, “wherein when the armature strikes against a limit stop the first stop element to actuate the valve needle, so that fuel is then injected through an open sealing seat and at least one nozzle opening into a space” is unclear. Is the limitation putting forth a limit stop and first stop element as separate elements, or the first stop element being a limit stop? The limitation is interpreted to put forth the stop element being a limit stop. Is the limitation putting forth an additional sealing seat, or the sealing seat in an open configuration? The limitation is interpreted to put forth the sealing seat in an open configuration. Examiner recommends amending the limitation to read, “wherein when the armature strikes against the first stop element, which is a limit stop, to actuate the valve needle, fuel is then injected through the sealing seat in an open configuration, and at least one nozzle opening, into a space.”
Claim 11 recites the limitation "fuel" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to read “the fluid” to maintain consistency with the preamble. The same rejection applies to claim 22.
Claim 22 puts forth a first end face and a second end face in lines 3 and 4. The limitations are improper double inclusions of the first and second end face put forth in claim 11.  
Claim 22 puts forth the limitation “an armature space” in line 5. The limitation is an improper double inclusion of an armature space put forth in claim 11.
Claim 22 puts forth the limitation “at least one fluid channel” in line 8. The limitation is an improper double inclusion of the at least one fluid channel put forth in claim 11.
Claim 22 puts forth a first region and a second region in lines 6-7. The limitations are an improper double inclusion of the first and second regions put forth in claim 1.
Claims 23 and 24 put forth “a spring receptacle” in lines 1-2. The limitation is an improper double inclusion of the spring receptacle put forth in claim 11. 
Claims 23 and 24 put forth the limitation “an end face” in line 4. It is unclear whether the limitation references one of the previously cited end faces, or an additional end face. The limitation has been interpreted to put forth one of the previously recited end faces.
Claims 23 and 24 put forth “a spring” in line 4. The limitation is an improper double inclusion of the spring put forth in claim 11.
Claims 23 and 24 put forth the limitation “the limit stop” in line 6. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation to reference one of the previously recited stop elements. 
The remaining claims are rejected due to their dependency from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falaschi (EP 3,156,638).

Regarding claim 11, Falaschi discloses a valve for metering a fluid, comprising: 
a valve housing (9), in which an internal pole (22) stationary-mounted (Paragraph 29, The stopping element is a pole piece; There is no disclosure that the pole moves; Examiner interprets it as being stationary mounted) (Figure 2);
an electromagnetic actuator which includes an armature (12) (Paragraphs 25 and 31) situated in an armature space (39, 37) and positioned on the valve needle (5) (Figure 2); 
a valve needle (5) operable by the actuator using the armature (Paragraphs 31-33), the armature (12) being guided on the valve needle (The armature moves about the body of the valve needle, as it moves to a lifting position), wherein the valve needle (5) is situated inside of the valve housing (Figure 3) and is guided along a longitudinal axis of the valve needle/ and or the armature, relative to the valve housing (Paragraph 33, The valve needle is lifted and lowers along the longitudinal axis of the valve needle and armature); 
a first stop element (17) that interacts with a first end face (24) of the armature (12) during operation (Paragraph 33, lines 17-20), and a second stop element (20) that interacts with a second end face (Bottom face) of the armature during operation (Paragraphs 35-36, The armature rests on the second stop element during the downward movement of the armature), situated on the valve needle (5) (Figure 2), the first stop element (17) and the second stop element (20) limiting a movement of the armature relative to the valve needle (Paragraph 33, lines 17-20 and Paragraphs 35-36), the armature (12) having a spring receptacle (32) which is open towards the first end face of the armature (12) (Figure 2), and into which a spring (34) supported at the first stop element (17) is inserted (Figure 2), wherein the first stop element (17) and the second stop element (20) are positioned on the valve needle (Figure 2), and wherein the first end face and the second end face are respectively on the first stop element and the second stop element (The first end face abuts the first stop element during upward movement of the armature and the second end face abuts the second stop element during downward movement of the armature);
a valve closure member (6), which interacts with a valve-seat surface (7)  to form a sealing seat (Paragraph 30, lines 9-12) is formed on the valve needle (5) (Figure 1), wherein upon actuation of the armature (12), the valve closure member (6) is accelerated in a direction of the internal pole (22) (Paragraph 33, lines 11-15, Upon armature operation, the closure member is moved upward with the valve needle toward the internal pole), and wherein when the armature (12) strikes against a limit stop the first stop element (17) to actuate the valve needle (5) (Paragraph 33, lines 7-21), so that fuel is then injected through an open sealing seat and at least one nozzle (Paragraph 33, lines 15-17) into a space (Paragraph 33, lines 16-17 put forth that the fuel injected; Combining this disclosure with the disclosure that this an injector for an internal combustion engine (Paragraph 4, lines 1-3), Examiner interprets this as putting forth the fluid being injected via the orifice into a space of the engine);   
wherein the armature (12) has at least one fluid channel (36), which, during operation, allows fluid to pass through between a first region of the armature space bordering on the first end face of the armature (The volume between first recess 32 and second recess 33) (Figure 2) and a second region (37) of the armature space bordering on the second end face of the armature (Figure 2) (Paragraph 44, lines 1-13), the fluid channel (36) incorporating at least a portion of the spring receptacle (32) (Figure 2), and wherein the fluid channel (36) runs radially outwardly (Figure 2) in sections (Figure 2 and Paragraph 44, lines 26-29, There are a plurality of channels that run outward and downward in sections), along a direction, which is oriented from the first end face towards the second end face (Figure 2, The channels run radially outward and turn in a downstream direction) and is coaxial relative to a longitudinal axis (Figure 2, Each of the channels being at the longitudinal axis).
Regarding claim 12, Falaschi discloses the valve as recited in claim 11, wherein the valve includes a fuel injector for an internal combustion engine (Paragraph 4, lines 1-3).
Regarding claim 13, Falaschi discloses the valve as recited in claim 11, wherein a point of a first opening of the fluid channel (36) (Inlet of the fluid channel 36 in the spring receptacle), away from the longitudinal axis, lying radially inwards to a maximum extent, is located closer to the longitudinal axis than a point of a second opening of the fluid channel (Exit of the fluid channel 36 at space 37), away from the longitudinal axis, lying radially inwards to a maximum extent (Figure 2, The inlet of the channel is closer to the longitudinal axis than the outlet of the channel).
Regarding claim 22, Falaschi discloses the valve as recited in claim 11, wherein the armature (12) has a cylindrical form (Paragraph 26, lines 6-8) having a through-hole (13) wherein the armature (12) is guided at the through-hole (13), on the valve needle (5) (Paragraph 25, lines 5-8), wherein the cylinder form of the armature has a length between a first end face of the armature facing the internal pole and a second end face of the armature facing away from the internal pole (Figure 2, The armature length expands between the top face of the armature which faces the internal pole and the bottom face, which faces away from the internal pole), wherein the armature (12) is positioned in an armature space (39, 37), in which the first end face borders on a first region of the armature space (Figure 2, the top face borders on region 39 of the armature space) and in which the second end face borders on a second region of the armature space (the bottom face borders on region 37 of the armature space), and wherein during operation, the fuel passes through the armature over at least a portion of its length by at least one fluid channel (36) (Paragraph 44, lines 36-39).
Regarding claim 23, Falaschi discloses the valve as recited in claim 22, wherein the armature (12) includes a spring receptacle (32), wherein the fluid channel (36) also includes the spring receptacle (Figure 2), wherein the fluid channel (36) leads through at least a portion of the spring receptacle (Figure 2, the fluid channel begins at the spring receptacle, wherein the spring receptacle (32) is open at an end face of the armature (Figure 2, the spring receptacle is open at the upstream face of the armature), wherein a spring support surface (Examiner’s Annotated Figure 3), at which a spring (34) partially situated in the spring receptacle is supported (Figure 2), is formed by a base of the spring receptacle (Figure 2, the support surface is the base of the spring receptacle), wherein the spring (34) is also supported at the stop face (Examiner’s Annotated Figure 2) of the limit stop (17), and wherein upon actuation of the armature, the spring is shortened with respect to its starting length (The armature moves upstream upon actuation which shortens the length of the spring with respect to its starting length); so that it is insertable completely into the spring receptacle (The spring is completely insertable width- wise into the spring receptacle).

    PNG
    media_image1.png
    622
    477
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 3
Regarding claim 24, Falaschi discloses the valve as recited in claim 11, wherein the armature (12) includes a spring receptacle (32), wherein the fluid channel (36) also includes the spring receptacle (Figure 2), wherein the fluid channel (36) leads through at least a portion of the spring receptacle (Figure 2, the fluid channel begins at the spring receptacle, wherein the spring receptacle (32) is open at an end face of the armature (Figure 2, the spring receptacle is open at the upstream face of the armature), wherein a spring support surface (Examiner’s Annotated Figure 3), at which a spring (34) partially situated in the spring receptacle is supported (Figure 2), is formed by a base of the spring receptacle (Figure 2, the support surface is the base of the spring receptacle), wherein the spring (34) is also supported at the stop face (Examiner’s Annotated Figure 2) of the limit stop (17), and wherein upon actuation of the armature, the spring is shortened with respect to its starting length (The armature moves upstream upon actuation which shortens the length of the spring with respect to its starting length); so that it is insertable completely into the spring receptacle (The spring is completely insertable width- wise into the spring receptacle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Falaschi in view of Porter (US 2003/0178509).
Regarding claim 14, Falaschi discloses the valve as recited in claim 11, wherein the fluid channel (36) goes out to the second region of the armature space (Figure 2), but fails to disclose the emergence occurring at an outlet face of the armature, or an axis of the fluid channel, along which the fluid channel emerges at the outlet face of the armature, is oriented perpendicularly to the outlet face.
Porter discloses a valve that includes a fluid channel (146) running from a top region to a lower region of an armature (Figure 3) and emerging at an outlet face, perpendicularly to the outlet face (Paragraph 20 and Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Porter providing the armature to feature an outlet face (Porter, Figure 3) and the fluid channels (Falaschi, 36) to emerge at the outlet face of the armature, and an axis of the fluid channel, along which the fluid channel emerges at the outlet face of the armature, is oriented perpendicularly to the outlet face (Porter, Figure 3 and Paragraph 20), in order to provide for a reduction of mass of the armature (Porter, Paragraph 20), and improved dynamic properties (Porter, Paragraph 4), as disclosed by Porter.
Regarding claim 15, Falaschi discloses the valve as recited in claim 11, but fails to disclose wherein an outlet face lies in an annular surface running about a longitudinal axis, and the annular surface is in the form of a of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis, or is in the form of a partial surface of a circular disk oriented perpendicularly to the longitudinal axis.
Porter discloses a valve wherein an outlet face of an armature lies an in an annular surface running about a longitudinal axis (Figure 3, The lower face on which the passage 146 emerges is a part of an annular conical surface centered about the longitudinal axis of the device; The injector is circular), and the annular surface is in the form of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis (Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Porter, providing the armature to be shaped such that an outlet face of the armature lies an in an annular surface running about the longitudinal axis (Porter, Figure 3, The lower face on which the passage 146 emerges is a part of an annular conical surface centered about the longitudinal axis of the device), and the annular surface is in the form of a partial surface of a conical envelope axially symmetric with regard to the longitudinal axis (Porter, Figure 3), in order to provide for a reduction of mass of the armature (Porter, Paragraph 20), and improved dynamic properties (Porter, Paragraph 4), as disclosed by Porter.  
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Falaschi in view of Nishiwaki (US 7,252,245).
Regarding claim 16, Falaschi discloses the valve as recited in claim 11, but fails to disclose a valve wherein the fluid channel runs continuously radially outward along the coaxial radial direction.
Nishiwaki discloses a valve wherein a fluid channel (501) runs continuously radially outward along a coaxial direction (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Nishiwaki replacing each of the channels with channels that run continuously radially outward along a coaxial direction (Nishiwaki, Figure 1, 501), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including transporting of fluid to the second region in a system where the orientation of the fluid path is not a critical element.
Regarding claim 17, Falaschi discloses the valve as recited in claim 11, but fails to disclose a valve wherein the fluid channel includes at least one oblique bore hole, which runs at least radially outwards along the coaxial direction.
Nishiwaki discloses a valve wherein a fluid channel (501) includes at least one oblique bore hole, which runs at least radially outwards along the coaxial direction (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Nishiwaki replacing each of the channels with channels that include at least one oblique bore hole, which runs at least radially outwards along the coaxial direction (Nishiwaki, Figure 1, 501), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including transporting of fluid to the second region in a system where the orientation of the fluid path is not a critical element.
Regarding claim 19, Falaschi in view of Nishiwaki discloses the valve as recited in claim 17, wherein the oblique bore hole (NIshiwaki, 501) is intersected by the spring receptacle (Falaschi, 32) (Falaschi Figure 2 depicts the bore hole being intersected by the spring receptacle; As modified the oblique bore hole is likewise intersected by the spring receptacle).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falaschi in view of Nishiwaki and Porter (US 2003/0178509).
Regarding claim 18, Falaschi in view of Nishiwaki discloses the valve as recited in claim 17, but fails to disclose a valve wherein the oblique bore hole (Nishiwaki, 501) runs from the first end face of the armature to the second end face of the armature.
Porter discloses a valve where a bore hole (146) runs from a first end face of an armature (132) to a second end face of the armature (Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi in view of Nishiwaki with the disclosures of Porter providing the valve to feature the oblique bore hole (Nishiwaki, 501) running from the first end face of the armature (Falaschi, 12) to the second end face of the armature (Porter, Figure 3), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision for the passage of fluid through the armature.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falaschi in view of Morton (US 2003/0075621).
Regarding claim 17, Falaschi discloses the valve as recited in claim 11, but fails to disclose a valve wherein the fluid channel includes at least one oblique bore hole, which runs at least radially outwards along the coaxial direction.
Morton discloses a valve wherein a fluid channel (Paragraph 26, lines 6-8, flow holes) includes at least one oblique bore hole (Figure 1), which runs at least radially outwards along the coaxial direction (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Morton replacing each of the channels with channels that include at least one oblique bore hole, which runs at least radially outwards along the coaxial direction (Morton, Paragraph 26, lines 6-8, flow holes), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including transporting of fluid to the second region in a system where the orientation of the fluid path is not a critical element.
Regarding claim 20, Falaschi in view of Morton discloses the valve as recited in claim 17, but fails to disclose wherein the oblique bore hole (Morton, Paragraph 26, lines 6-8, flow holes) is intersected by the spring receptacle in such a manner, that a base of the spring receptacle is cut by the oblique bore hole.
Morton discloses a valve wherein the oblique bore hole (Morton, Paragraph 26, lines 6-8, flow holes) is intersected by a spring receptacle (Figure 1, the space receiving the bottom or spring 32) in such a manner, that a base of the spring receptacle is cut by the oblique bore hole (Figure 1, the inlet of the holes protrude through the spring receptacle, cutting its edges)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Morton, providing the oblique bore hole (Morton, Paragraph 26, lines 6-8, flow holes) to be intersected by the spring receptacle (Falaschi, 32) in such a manner, that a base of the spring receptacle is cut by the oblique bore hole (Morton, Figure 1), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including transporting of fluid to the second region in a system where the orientation of the fluid path is not a critical element.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Falaschi in view of Stier (US 6,510,841) and Porter.
Regarding claim 21, Falaschi discloses the valve as recited in claim 11, but fails to disclose a valve wherein the fluid channel includes a first coaxial blind-end bore, which runs in the coaxial direction, starting from the first end face of the armature, and a second coaxial blind-end bore, which runs contrary to the coaxial direction, starting from the second end face of the armature, wherein the first coaxial blind-end bore and the second coaxial blind-end bore intersect each other inside of the armature, and with regard to the longitudinal axis, the second blind-end bore is situated radially further outwards than the first blind-end bore.
Stier discloses a valve wherein a fluid channel (Examiner’s Annotated Figure 2) includes a first coaxial blind-end bore (Examiner’s Annotated Figure 2), which runs in the coaxial direction (The bore runs in the downstream direction), and a second coaxial blind-end bore (Examiner’s Annotated Figure 2), which runs contrary to the coaxial direction, starting from the second end face of the armature (The bore runs in the upstream direction, starting from the second face of the armature), wherein the first coaxial blind-end bore and the second coaxial blind-end bore intersect each other inside of the armature (Examiner’s Annotated Figure 2), and with regard to the longitudinal axis, the second blind-end bore is situated radially further outwards than the first blind-end bore (The second blind end bore tapers outwardly to a further extent than the first blind-end bore).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi with the disclosures of Stier, replacing the channel with a channel (Examiner’s Annotated Figure 2) that includes a first coaxial blind-end bore (Examiner’s Annotated Figure 2), which runs in the coaxial direction (The bore runs in the downstream direction), and a second coaxial blind-end bore (Examiner’s Annotated Figure 2), which runs contrary to the coaxial direction, starting from the second end face of the armature (The bore runs in the upstream direction, starting from the second face of the armature), wherein the first coaxial blind-end bore and the second coaxial blind-end bore intersect each other inside of the armature (Examiner’s Annotated Figure 2), and with regard to the longitudinal axis, the second blind-end bore is situated radially further outwards than the first blind-end bore (The second blind end bore tapers outwardly to a further extent than the first blind-end bore), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including transporting of fluid to the second region in a system where the orientation of the fluid path is not a critical element.
Falaschi in view of Stier fails to disclose the fluid channel starting from the first end face of the armature.
Porter discloses a valve where a fluid channel (146) runs from a first end face of an armature (132) to a second end face of the armature (Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Falaschi in view of Stier with the disclosures of Porter providing the valve to feature the fluid channel (Examiner’s Annotated Figure 2) running from the first end face of the armature (Falaschi, 12) to the second end face of the armature (Porter, Figure 3), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision for the passage of fluid through the armature.

    PNG
    media_image2.png
    734
    691
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752